 




EXHIBIT 10.2




EXECUTION COPY




Loan No. RX0583-T2A




AMENDED AND RESTATED SECOND SUPPLEMENT

TO THE AMENDED AND RESTATED MASTER LOAN AGREEMENT




THIS AMENDED AND RESTATED SECOND SUPPLEMENT TO THE AMENDED AND RESTATED MASTER
LOAN AGREEMENT (as the same may be amended, modified, supplemented, extended or
restated from time to time, this “Second Supplement”), dated as of December 31,
2014 (the “Amendment Date”), is made between COBANK, ACB (“CoBank”) and NEW ULM
TELECOM, INC. (the “Borrower”), a Minnesota corporation, and supplements that
certain Amended and Restated Master Loan Agreement, dated as of the date hereof,
between CoBank and the Borrower (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “MLA”).  This Second
Supplement amends and restates in its entirety (a) that certain Second
Supplement to the Master Loan Agreement, between CoBank and the Borrower, dated
as of January 4, 2008 and designated as Loan No. ML RX0583-T2, providing for a
revolving loan in an aggregate principal amount outstanding at any one time not
to exceed $10,000,000 (as amended by that certain Second Agreement Regarding
Amendments dated September 5, 2014 among CoBank and the Loan Parties and as the
same may be further amended, modified, supplemented, extended or restated from
time to time, the “New Ulm Second Supplement”) and (b) that certain Second
Supplement to the Master Loan Agreement, between CoBank and Hutchinson Telephone
Company  (“Hutchinson Telephone”), dated as of January 4, 2008 and designated as
Loan No. ML RX0584-T2, providing for a revolving loan in an aggregate principal
amount outstanding at any one time not to exceed $2,000,000 (as modified by that
certain Assumption Agreement dated as of the date hereof between the Borrower
and Hutchinson Telephone and as the same may be further amended, modified,
supplemented, extended or restated from time to time, the “Hutchinson Second
Supplement”; the New Ulm Second Supplement and the Hutchinson Second Supplement,
collectively, the “Prior Supplements”).  Capitalized terms used and nototherwise
defined in this Second Supplement shall have the meanings assigned to them in
the MLA.




SECTION 1.   The Revolving Loan Commitment.  On the terms and conditions set
forth in the MLA and this Second Supplement, CoBank agrees to make one or more
advances (collectively, the “Revolving Loan”) to the Borrower during the
Availability Period (as hereinafter defined in Section 4 of this Second
Supplement) in an aggregate principal amount outstanding at any one time not to
exceed $9,000,000 (the “Revolving Loan Commitment” or the “Commitment”), as the
Revolving Loan Commitment shall be reduced pursuant to Section 8 of this Second
Supplement and Section 4 of the MLA.  The Revolving Loan Commitment shall expire
at 12:00 noon Mountain time on December 31, 2021, or such later date as CoBank
in its sole discretion shall provide in writing (the “Maturity Date”).  Under
the Revolving Loan Commitment, amounts borrowed and later prepaid may be
reborrowed.    

 

1



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A




 

SECTION 2.   Purpose.  The proceeds of the Revolving Loan shall be used (or have
been used) by the Borrower (i) to repay in full all principal, interest, fees
and other amounts due by the Borrower or its Subsidiaries to CoBank under the
Prior Supplements, (ii) for capital expenditures and general corporate purposes
of the Borrower and its Subsidiaries, and (iii) to pay fees and expenses
associated with the Revolving Loan and the credit facility provided pursuant to
the Amended and Restated Third Supplement to the Amended and Restated Master
Loan Agreement, dated as of even date herewith, between the Borrower and CoBank
(the “Third Supplement”).  The Borrower agrees that the proceeds of the
Revolving Loan are to be used only for the purposes set forth in this Section 2.




SECTION 3.   Availability.  Subject to Sections 2 and 6 of the MLA and Section
10 of this Second Supplement, during the period commencing on the date on which
all conditions precedent to the initial advance under the Revolving Loan are
satisfied and ending on the Business Day immediately preceding the Maturity Date
(the “Availability Period”), advances under the Revolving Loan shall be made as
provided in the MLA.




SECTION 4.   Interest on the Revolving Loan.  




(A)

Rate Options; Etc.  The Borrower agrees to pay interest on the unpaid principal
balance of the Revolving Loan in accordance with one or more of the following
interest rate options, as selected by the Borrower:



(1)      One-Month LIBOR Index Rate (Variable Rate Option).  As to any portion
of the unpaid principal balance of the Revolving Loan selected by the Borrower
(any such portion, and any portion selected pursuant to Subsections 4(A)(2) or
4(A)(3) of this Second Supplement, is hereinafter referred to as a “Portion” of
the Revolving Loan), interest shall accrue pursuant to this variable rate option
at a rate (rounded upward to the nearest 1/100th and adjusted for reserves
required on Eurocurrency Liabilities (as hereinafter defined in this Subsection
4(A)(1)) for banks subject to FRB Regulation D (as hereinafter defined in this
Subsection 4(A)(1)) or required by any other federal law or regulation) per
annum (the “Variable Rate”) equal at all times to the annual rate quoted by the
British Bankers Association (the “BBA”) at 11:00 a.m. London time for the
offering of one (1) month U.S. dollar deposits, as quoted by Bloomberg or
another major information vendor listed on BBA’s official website on the first
Banking Day (as hereinafter defined in this Subsection 4(A)(1)) in each week,
with such rate to change weekly on such day plus a margin (the “Applicable
Margin”) equal to the percentage determined from time to time in accordance with
Subsection 4(B) of this Second Supplement.  The rate shall be reset
automatically, without the necessity of notice being provided to the Borrower or
any other party, on the first Banking Day of each succeeding week, and each
change in the rate shall be applicable to all balances subject to this option.
 Information about the then-current rate shall be made available upon telephonic
request.  “Banking Day” shall mean a day on which CoBank is open for business,
dealings in U.S. dollar deposits are being carried out in the London interbank
market, and banks are open for business in New York City and London, England.
 “Eurocurrency Liabilities” has the meaning as set forth in FRB Regulation D.
 “FRB Regulation D” means Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended from time to time.

 

2



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A



 



(2)      LIBOR Option.  As to any Portion or Portions of the Revolving Loan
selected by the Borrower, interest will accrue pursuant to this LIBOR option at
a fixed rate per annum equal to LIBOR (as hereinafter defined in this Subsection
4(A)(2)) plus the Applicable Margin.  Under this option:  (i) rates may be fixed
for Interest Periods (as hereinafter defined in this Subsection 4(A)(2)) of one,
two, three or six months as selected by the Borrower; (ii) amounts fixed shall
be in a principal amount equal to $100,000 or any whole multiple of $100,000 in
excess thereof; and (iii) rates may only be fixed on a Banking Day on three
Banking Days’ prior written notice.  “LIBOR” means the rate (rounded upward to
the nearest sixteenth and adjusted for reserves required on Eurocurrency
Liabilities for banks subject to FRB Regulation D or required by any other
federal law or regulation) quoted by BBA at 11:00 a.m. London time two Banking
Days before the commencement of the Interest Period for the offering of U.S.
dollar deposits in the London interbank market for the Interest Period
designated by Borrower by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by CoBank from time to time, for the
purpose of proving quotations of interest rates applicable to dollar deposits in
the London interbank market.  “Interest Period” shall mean the time period
chosen by the Borrower during which a fixed rate is to apply to a Portion of the
Revolving Loan, which period commences on the day a rate is fixed under
Subsection 4(A)(2) or 4(A)(3) of this Second Supplement.  The Interest Period
for Portions accruing interest at the LIBOR option shall end on the day in the
next calendar month or in the month that is two, three or six months thereafter
which corresponds numerically with the day the Interest Period commences;
provided, however, that:  (a) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (b) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month.  No Interest Period shall extend beyond the Maturity Date (as defined in
Subsection 6(A) of this Second Supplement).  






Upon the occurrence and during the continuance of an Event of Default, as the
Interest Periods for Portions of the Revolving Loan accruing interest at a LIBOR
option expire, at CoBank’s option, such Portions of the Revolving Loan shall be
converted to the Variable Rate option, and the LIBOR option will not be
available to the Borrower until all Events of Default are no longer continuing
or have been waived.



(3)      Quoted Fixed Rate Option.  As to any Portion or Portions of the
Revolving Loan selected by Borrower, interest will accrue pursuant to this
quoted rate option at a fixed annual interest rate (the “Quoted Rate”) to be
quoted by CoBank in its sole and absolute discretion.  Under this option, the
interest rate on such Portion or Portions of the Revolving Loan may be fixed for
such time periods chosen by Borrower during which the Quoted Rate is to apply to
a Portion of the Revolving Loan as may be agreeable to CoBank in its sole and
absolute discretion in each instance; provided, however, that (i) the minimum
Interest Period is 180 days, (ii) the minimum amount that may be fixed is
$100,000, (iii) such Interest Period may not extend beyond the Maturity Date,
and (iv) such Interest Period may only expire on a Business Day.

 

3



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A


 



Upon the occurrence and during the continuance of an Event of Default, as the
Interest Periods for Portions of the Revolving Loan accruing interest at a
Quoted Rate option expire, at CoBank’s option, such Portions of the Revolving
Loan shall be converted to the Variable Rate option, and the Quoted Rate option
will not be available to Borrower until all Events of Default are no longer
continuing or have been waived.



(4)      Rate Combinations.  Notwithstanding the foregoing, at any one time
there may be no more than an aggregate of five Portions of the Revolving Loan
accruing interest pursuant to the LIBOR option or the Quoted Rate option.



(5)      Selection and Changes of Rates.  Borrower shall select the rate option
or options applicable to the Revolving Loan at the time it requests an advance
on the Revolving Loan.  Thereafter, on any Business Day with respect to Portions
of the Revolving Loan accruing interest at the Variable Rate option or on the
last day of any Interest Period, Borrower may, subject to Subsections 4(A)(2),
4(A)(3) and 4(A)(4) of this Second Supplement, elect to fix the interest rate
accruing on such Portion or any part thereof pursuant to one of the fixed rate
options.  In the absence of any election, interest shall automatically accrue at
the Variable Rate option.  From time to time and subject to the payment of a
Surcharge as defined in and as calculated pursuant to Subsection 6, Borrower may
elect, on a Business Day prior to the expiration of the Interest Period for any
Portion of the Revolving Loan accruing interest pursuant to a fixed rate option,
to convert all, but not part, of such Portion of the Revolving Loan so that it
accrues interest at the Variable Rate option or a combination of the Variable
Rate option and a fixed rate option, for a new Interest Period or Interest
Periods selected in accordance with Subsections 4(A)(2), 4(A)(3) and 4(A)(4) of
this Second Supplement.  Except for the initial selection, all interest rate
selections provided for herein shall be made by electronic (if applicable),
telephonic or written request of an authorized employee of Borrower and must be
received by CoBank by 12:00 noon, Mountain Time, on the relevant day.  In taking
actions upon telephonic requests, CoBank shall be entitled to rely on (and shall
incur no liability to Borrower in acting upon) any request made by a person
identifying himself or herself as one of the persons authorized in writing by
Borrower to request the Revolving Loan or select interest rates hereunder so
long as any funds advanced are wired to an account previously designated by
Borrower; provided, however, that in the case of Portions of the Revolving Loan
bearing interest at the LIBOR option or the Quoted Rate option, all such
elections must be confirmed in writing upon CoBank’s request.  Notwithstanding
the foregoing, rates may not be fixed in such a manner as to cause Borrower to
have to break any fixed rate balance in order to pay any installment of
principal.

 

4



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A
 

(6)      Accrual of Interest.  Interest shall accrue pursuant to the fixed rate
options from and including the first day of the applicable Interest Period to
but excluding the last day of the Interest Period.  If Borrower elects to re-fix
the interest rate on any Portion of the Revolving Loan accruing interest
pursuant to one of the fixed rate options pursuant to Subsection 4(A)(5) of this
Second Supplement, the first day of the new Interest Period shall be the last
day of the preceding Interest Period.  In the absence of any such election,
interest shall accrue on such Portion at the Variable Rate from and including
the last day of such Interest Period.  If Borrower elects to convert from a
fixed rate option to the Variable Rate option pursuant to Subsection 4(A)(5) of
this Second Supplement, interest at the applicable fixed rate shall accrue
through the day before such conversion and either (i) the first day of any new
Interest Period shall be the date of such conversion, or (ii) interest at the
Variable Rate shall accrue on the Portion of the Revolving Loan so converted
from and including the date of conversion.






(B)

Margins.  Initially, and continuing through the day immediately preceding the
first Adjustment Date (as hereinafter defined in this Subsection 4(B)) occurring
on or after December 31, 2014 on which the Borrower demonstrates that a change
in the Applicable Margin is warranted and requests such change, the Applicable
Margin shall be 3.25%.  Commencing on such Adjustment Date, the Applicable
Margin shall be determined based on the Borrower’s Total Leverage Ratio,
determined in accordance with Subsection 8(I)(1) of the MLA, as of the last day
of each fiscal quarter of the Borrower, as set forth in the following table:






Total Leverage Ratio

Applicable Margin for Portions of the Revolving Loan bearing interest at the
LIBOR Option or the Variable Rate Option

 

Greater than or equal to 3.00:1.00

3.50%

 

Less than 3.00:1.00 and greater than or equal to 2.50:1.00

3.25%

 

Less than 2.50:1.00 and greater than or equal to 2.00:1.00

3.00%

 

Less than 2.00:1.00

2.50%

 

The Applicable Margin shall be (i) increased, if warranted, beginning on the
date which is the fifth Business Day following CoBank’s receipt of the financial
statements required pursuant to Subsections 8(H)(1) and 8(H)(2) of the MLA, and
the compliance certificate required pursuant to Subsection 8(H)(9) of the MLA
and (ii) decreased, if warranted, beginning on the date which is the fifth
Business Day following CoBank’s receipt of such financial statements and
compliance certificate and Borrower’s written request to decrease such margins
(each such effective date described in clauses (i) and (ii), an “Adjustment
Date”).  In the event that CoBank shall not receive when due such financial
statements and compliance certificate, then from such due date and until the
fifth Business Day following CoBank’s receipt of such overdue financial
statements and compliance certificate (and in the event a decrease in the
applicable margin is then warranted, receipt of Borrower’s written request to
decrease such margin), or upon the occurrence of any Event of Default, then at
the option of CoBank the Applicable Margin shall be 3.50%. Upon the occurrence
of any Event of Default the Obligations are also subject to the default rate of
interest in Section 11(D) of the MLA.

 

5



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A


 

(C)

Payment and Calculation.  The Borrower shall pay interest on the Revolving Loan
monthly in arrears on the 20th day (or such other day as CoBank shall elect in
writing) of each following month, upon any prepayment of any Portion (whether
due to acceleration or otherwise) and on the Maturity Date; provided, however,
at the election of CoBank with respect to the Portions accruing interest under
the LIBOR option or the Quoted Rate option, rather than monthly interest shall
be payable at the maturity of an Interest Period, or, if such Interest Period
exceeds three months, in arrears on each three-month anniversary of the
beginning date of such Interest Period and at the maturity of such Portion.
 Interest shall be calculated on the actual number of days the Revolving Loan,
or any part thereof, is outstanding on the basis of a year consisting of 360
days.  In calculating accrued interest, the date the Revolving Loan is made
shall be included and the date any principal amount of the Revolving Loan is
repaid or prepaid shall be excluded as to such amount.  If any date for the
payment of interest is not a Business Day, then the interest payment then due
shall be paid on the next Business Day.




SECTION 5.   Fees.  In consideration of the Revolving Loan Commitment, the
Borrower agrees to pay to CoBank a commitment fee in an amount equal to (A) the
Revolving Loan Commitment less the sum of (i) the average daily outstanding
balance of the Revolving Loan during the preceding calendar quarter, multiplied
by (B) 0.25% per annum, calculated on a 360-day basis for the actual number of
days elapsed, payable quarterly in arrears on the 20th day (or such other day as
CoBank shall elect in writing) of the month following each calendar quarter and
upon the Maturity Date.  Such fee is payable for each quarter (or portion
thereof) occurring during the original or any extended term of the Revolving
Loan Commitment.




SECTION 6.   Prepayment. The Borrower may prepay in full or in part any portion
of any Loan as provided in Subsection 4(F) of the MLA.  Unless otherwise agreed,
all mandatory and voluntary repayments and prepayments pursuant to Section 4 of
the MLA will be applied to principal installments in the inverse order of their
maturity and to such Portions of the Revolving Loan as the Borrower specifies in
writing or, in the absence of such direction, as CoBank shall specify.
 Notwithstanding the foregoing, in connection with the Borrower repaying or
prepaying any amount accruing interest pursuant to the LIBOR option (whether
such payment is made voluntarily, as a result of an acceleration or a mandatory
prepayment or otherwise), the Borrower must pay any applicable surcharge
 (“Surcharge”) in an amount equal to the greater of (a) the present value of any
funding losses incurred or imputed by CoBank to have been incurred as a result
of such repayments, prepayment or conversion for the period such amount was
scheduled to have been outstanding at such fixed rate (which, if less than $0,
shall be deemed to be $0) and (b) $300.  Such Surcharge, including the amount of
any funding losses incurred by CoBank, shall be determined and calculated in
accordance with methodology established by CoBank.

 

6



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A




SECTION 7.   Termination of Commitments; Repayment of the Revolving Loan.  The
Revolving Loan Commitment will terminate in full on the Maturity Date.  If not
sooner required to be repaid, all advances under the Revolving Loan and all
other amounts due and owing hereunder and under the Loan Documents relating to
the Revolving Loan shall be due and payable on the Maturity Date.




SECTION 8.   Security.  The Borrower’s obligations hereunder and, to the extent
related thereto, the MLA, shall be secured as provided in Section 5 of the MLA.




SECTION 9.   Additional Conditions Precedent.  In addition to the conditions
precedent set forth in the MLA, CoBank’s obligation to make any advance,
including the initial advance, under the Revolving Loan under the Revolving Loan
Commitment, is subject to the satisfaction of each of the following conditions
precedent on or before the date of such advance:




(A)

Repayment of Existing Debt.  If on the Amendment Date the outstanding principal
amount of the Revolving Loan exceeds $9,000,000, that the Borrower pay to CoBank
a partial payment of the Obligations under the Prior Supplements in the amount
necessary to reduce the principal amount of the Revolving Loan to no more than
$9,000,000;




(B)

Advance Certificate.  That CoBank receive a certificate, in the form of Exhibit
A hereto, executed by the chief executive officer or president of the Borrower
as to, among other things, (i) the continuing truth and accuracy of the
representations and warranties of each Loan Party under the Loan Documents to
which such Loan Party is a party, and (ii) the satisfaction of each of the
conditions applicable to the making of such Revolving Loan;




(C)

No Material Adverse Change.  That from December 31, 2013, to the date of such
advance there has not occurred any event which has had or could reasonably be
expected to have a Material Adverse Effect on the business or prospects of any
Loan Party; and




(D)

Revolving Note.  That CoBank receive, in form and content acceptable to CoBank,
an amended and restated promissory note of even date herewith evidencing the
Borrower’s obligation to repay the Revolving Loan.




SECTION 10.   Revolver Increase.   The Borrower and CoBank may agree, and from
time to time, upon at least 30 days’ prior written notice to the Administrative
Agent, that CoBank shall increase the Revolving Loan Commitment available to the
Borrower pursuant to this Subsection 10 (the “Revolver Increase”).  The Revolver
Increase, if any, shall be documented by a supplement to the MLA (or restatement
thereof) signed by the Borrower and CoBank.  Notwithstanding the foregoing: (i)
the principal amount of the Revolver Increase shall not exceed $6,000,000; (ii)
CoBank shall not be obligated to participate in such increase, which decision
shall be made in the sole discretion of CoBank; (iii) to the extent that any
applicable interest rate margins for the Revolver Increase exceed by more than
0.25% the applicable interest rate margins for the Revolving Loan, determined as
of the initial funding date for the Revolver Increase, the Applicable Margin for
the Revolving Loan shall be increased so that the interest rate margins on the
Revolver Increase and the Revolving Loan are equal; (iv) any covenant or Event
of Default applicable to the Revolver Increase that is more restrictive than the
equivalent covenant or Event of Default set forth in this Agreement shall be
deemed to be applicable to the Revolving Loans hereunder; (v) no Default or
Event of Default shall have occurred and be continuing or result after giving
effect to the Revolver Increase and the borrowings contemplated thereunder, and
the Borrower shall be in pro forma compliance with the financial covenants
contained in Subsection 8(I) of the MLA; and (vi) the Incremental Term Loan
Facility (as defined in the Third Supplement) shall not have been funded.
 CoBank shall have no obligation, and shall have no right, to participate in the
Revolver Increase.  

 

7



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A

 


 

 

SECTION 11.   Effect of Amendment; No Novation. The amendment and restatement of
the Prior Supplements pursuant to this Second Supplement shall be effective as
of the Amendment Date.  All obligations and rights of the Borrower and CoBank
arising out of or relating to the period commencing on the Amendment Date shall
be governed by the terms and provisions of this Second Supplement; the
obligations of and rights of the Borrower and CoBank arising out of or relating
to the period prior to the Amendment Date shall continue to be governed by the
Prior Supplements without giving effect to the amendment and restatements
provided for herein.  This Second Supplement shall not constitute a novation or
termination of the Borrower’s obligations under the Prior Supplements or any
Supplement or any Note or any other Loan Document executed or delivered in
connection therewith, but shall constitute effective on the date hereof an
amendment and restatement of the obligations and covenants of the Borrower under
the Prior Supplements, and the Borrower hereby reaffirms all such obligations
and covenants under the Loan Documents, as hereby amended.







[Signatures follow on next page.]








8



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A







 

IN WITNESS WHEREOF, the Borrower and CoBank each have caused this Second
Supplement to be executed and delivered by its duly authorized officer as of the
date first shown above.







NEW ULM TELECOM, INC.







By:_/s/_Curtis Kawlewski____________

             Curtis Kawlewski

                  Chief Financial Officer













  

           
































































[Signatures continue on next page.]







9



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A
















[Signatures continued from previous page.]













COBANK, ACB







By:

_/s/_Lennie Blakeslee____________

              Lennie Blakeslee

      Vice President














10



--------------------------------------------------------------------------------

Amended and Restated Second Supplement to the Amended and Restated Master Loan

Agreement/New Ulm Telecom, Inc.

Loan No. RX0583-T2A




Exhibit A




ADVANCE CERTIFICATE -- LOAN NO. RX0583-T2A




THIS CERTIFICATE is given by [Name], the [chief executive officer/chief
financial officer] of NEW ULM TELECOM, INC. (the “Borrower”), pursuant to
Section 6(C) of that certain Amended and Restated Master Loan Agreement, dated
as of December 31, 2014 (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “MLA”), pursuant to Section 8(G) of
that certain Amended and Restated Third Supplement to the Amended and Restated
Master Loan Agreement, dated as of December 31, 2014 (as the same may be
amended, modified, supplemented, extended or restated from time to time, the
“Third Supplement”), and pursuant to Section 9(B) of that certain Amended and
Restated Second Supplement to the Amended and Restated Master Loan Agreement,
dated as of December 31, 2014 (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Second Supplement”),
each between CoBank, ACB (“CoBank”) and the Borrower.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the MLA, in the Third Supplement and in the Second Supplement.




The undersigned hereby certifies as follows:




1.

I am the [chief executive officer/chief financial officer] of the Borrower and
as such possess the knowledge and authority to certify to the matters herein set
forth, and the matters herein set forth are true and accurate to the best of my
present knowledge, information and belief after due inquiry;




2.

Since December 31, 2013, no event has occurred which has had or could have a
Material Adverse Effect on the Borrower or any of its Subsidiaries.




3.

All representations and warranties of each of the Loan Parties contained in the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof;




4.

No Potential Default or Event of Default exists as of the date hereof or will
result from the making of the advance with respect to which this Certificate is
delivered; and




5.

Each of the conditions specified in Section 6 of the MLA, in Section 8 of the
Third Supplement and in Section 9 of the Second Supplement required to be
satisfied on or prior to the date of the making of an advance under the
Revolving Loan has been fulfilled as of the date hereof.




IN WITNESS WHEREOF, we have executed this Certificate as of ______ ___, 20__.







                                                                           
                     
[chief executive officer/chief financial officer], New Ulm Telecom, Inc.




















11






